April 2, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
  CITY OF GALVESTON, DOROTHY PALUMBO, CITY ATTORNEY AND
    STERLING W. PATRICK, DIRECTOR OF GRANTS AND HOUSING,
                           Appellants

NO. 14-14-00294-CV                           V.

                         CDM SMITH, INC., Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, CDM Smith,
Inc., signed April 7, 2014, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment as to appellee’s breach of
contract claim against appellee City of Galveston. We therefore order that portion
of the judgment AFFIRMED.

      We find the trial court erred in denying the plea to the jurisdiction as to
appellee’s other claims against appellants, City of Galveston; Dorothy Palumbo,
City Attorney; and Sterling W. Patrick, Director of Grants and Housing. We
therefore REVERSE that portion of the judgment and RENDER judgment
dismissing appellee’s claims other than breach of contract against appellee City of
Galveston.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.